339 S.W.3d 620 (2011)
David Kevin JOHNSON, Appellant,
v.
Julie Ann JOHNSON, Respondent.
No. WD 72460.
Missouri Court of Appeals, Western District.
April 19, 2011.
Kenneth C. Hensley and Wyatt Z. Roberts, Raymore, MO, for appellant.
Dana M. Outlaw, Lee's Summit, MO, for respondent.
Before Division One: GARY D. WITT, Presiding Judge, JAMES E. WELSH, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
David Johnson appeals the judgment of the trial court that denied his motion to modify legal custody of the children, and instead granted Julie Johnson's motion to modify. We affirm. Rule 84.16(b).